Citation Nr: 1530566	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In a March 2013 rating decision, the RO denied entitlement to special adapted housing and a special home adaptation grant and there is no indication that the Veteran filed a notice of disagreement with such decision.  It is therefore not in appellate status. 

Pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the RO in June 2015; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e).  


FINDING OF FACT

The Veteran has loss of use of the lower extremities, to include the feet, due to a service-connected disability.


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Laws and Regulations for Automotive and Adaptive Equipment

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b) (West 2014). 

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or, (iii) permanent impairment of vision in both eyes, resulting in vision of 20/200 or less in the better eye with corrective glasses, or vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile. 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2014).  See also 78 Fed. Reg. 57486 - 57487 (Sept. 19, 2013) (recently adding criteria for severe burn injury effective on October 21, 2013). 

A veteran who does not qualify as an "eligible person" under the aforementioned criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the Veteran's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. §§ 3.808(b)(5), 17.156(a)(1).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be
 made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve is also considered loss of use of a foot under 38 C.F.R. § 3.350(a)(2).

As a threshold matter, the Veteran is currently service-connected and therefore entitled to compensation under Chapter 11 of Title 38 of the US Code for status- post multiple laminectomies for herniated nucleus pulposus, L5-S1, left; Nissen fundoplication procedure for hiatal hernia with esophageal reflux and irritable bowel syndrome; major depressive disorder, not otherwise specified; and sciatica of the right and left lower extremities.  He has been in receipt of a total rating due to individual unemployability since October 8, 1996.  

By way of background, the Veteran in this case has undergone multiple back surgeries.  See for example, November 1990 private operative report for L5-S1 partial hemilaminectomy and discectomy with nerve decompression; April 1991 Neurosurgical Associates discharge summary report.  He most recently underwent a 
L4-S1 fusion in 1996.  He has reported continued, progressively worse shooting pains down his legs, and numbness in his legs and feet.  He has been issued a back brace by VA.  

In March 2009, VA issued to the Veteran a Certificate of Training for satisfactory completion of the course in Driver Training and Rehabilitation - Mechanical Hand Controls (Push/Right Angle) with Spinner Knob.  

In May 2009, VA received the Veteran's claim seeking automobile and adaptive equipment or adaptive equipment only.

In August 2009, VA afforded the Veteran a neurological examination.  The Veteran exhibited decreased vibratory sensation in the feet and decreased light touch in the calves and feet.  The VA medical examiner indicated that the Veteran's bilateral sciatica has a moderate effect on chores, shopping, feeding, bathing, dressing, and toileting, and prevents exercise, recreation, sports, and travel.  

In a September 2009 rating decision, the RO granted service connection for sciatica of the right and left lower extremities.  A 20 percent rating was assigned for the sciatica in the left leg and a 10 percent rating was assigned for sciatica in the right leg, both effective from February 27, 2009.

In February 2010, the RO denied the Veteran's claim seeking automobile and adaptive equipment or adaptive equipment only, finding that the criteria under 38 C.F.R. § 3.808 were not met.

In June 2010, VA received the Veteran's notice of disagreement with an attached VA Form 21-4502 (Application for Automobile or Other conveyance and Adaptive Equipment).  On this form, he specifically requested hand controls for the gas and brakes of his current car, as well as a "suicide knob."  He stated that he was issued hand controls on another car years ago and now requests them for his new car.  He stated the he was involved in a car accident in June 2010 because he was not able to stop in time due to limitations produced by his bilateral sciatica/neuropathy.  He feels that it is imperative that he receive hand controls because his muscles and nerves are weak.  Attached is a copy of a June 2010 estimate for car repairs apparently stemming from a front-end collision.

In his April 2012 substantive appeal, the Veteran indicated that he is requesting hand controls and clarified that he is not requesting financial assistance for a new vehicle.  He reported experiencing numbness in his legs when driving, which vastly reduces his ability to apply the brakes and decreases his reaction time between the gas and brake pedals. 

On review, the Board notes that the Veteran is not directly service-connected for any disability involving his hands, knees, or hips, or disability resulting in visual impairment.  However, the Board finds that the Veteran's service-connected sciatica of the right and left lower extremities has resulted in the functional equivalent of loss of use of the lower extremities, to include the loss of use of the feet.  The Board finds highly probative the Veteran's medical evidence of bilateral sciatica/peripheral neuropathy of the lower extremities; his competent reports of numbness in the lower legs, to include the feet, while driving; his completion of driver training and rehabilitation course  in mechanical hand controls which was offered by the Tampa VAMC; and his competent report of having been experienced bilateral lower extremity numbness when involved in a June 2010 MVA that damaged the front of his car.  

Although a physician has not specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site," the regulation defining "loss of use" appears to leave the definition open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Broadly interpreted, the Board finds the facts in this case as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.  As the Board concludes that the lay and medical evidence demonstrates that Veteran has the functional equivalent of loss of use of one or both feet due to a service-connected disability.  Accordingly, the Veteran is eligible to acquire an automobile or other conveyance and adaptive equipment, and the appeal is granted.

In light of the favorable decision as it relates to the grant of the benefit sought, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 


ORDER

Entitlement to automobile and adaptive equipment is granted, subject to the legal regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


